DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2020 has been entered.
Status of the Application
	Claims 2 and 12 have been cancelled. Claims 1, 3-11, and 13-20 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
Independent claim 1 states, “a second set of one or more covert cameras located in an interior of the safe,” Dependent claim 6 states, which depends from claim 5 (depends on claim 4, depends on claim 3, and depends on claim 1) recites, “wherein the second set of one or more cameras are located in the interior of the safe.” Dependent claim 6 does not further limit the subject matter of claim 1.
Independent claim 11 states, “a second set of one or more covert cameras located in an interior of the safe,” Dependent claim 16 states, which depends from claim 15 (depends on claim 14, depends on claim 13, and depends on claim 11) recites, “wherein the second set of one or more cameras are located in the interior of the safe.” Dependent claim 16 does not further limit the subject matter of claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (Hereafter, “Barr”) [US 10,706,703 B1] [Provisional Application No. 62/610,940 – Filed Dec. 28, 2017] in view of Hamm et al. (Hereafter, “Hamm”) [US 2011/0181413 A1] in further view of Barry et al. (Hereafter, “Barry”) [US 2016/0308859 A1] in even further view of Topiwala et al. (Hereafter, “Topiwala”) [US 2008/0117966 A1]
In regards to claim 1, Barr discloses a security system for preventing unlawful diversion of goods and/ or services comprising: a) a safe for goods ([Col. 2] In some embodiments, the alarm system of the present invention be operable to transfer and store data on one or more off-sight computers for retaining data collected regarding use of the service entrances, such as access key use data and correlated date, time, and video data.); b) an access control system coupled to the safe ([Col. 2] a central controller programmed to accept special access keys each having specified permissions (access credentials)), wherein the access control system comprises: 1) a user interface that employs ([Col. 2] a user interface for programming the controller and providing information about the system to the user [Col. 23-24] The key-switch 140 may be in electronic communication with the controller 110 and mounted on a wall or door frame 103 next to the service entrance 101. The key-switch 140 may comprise an interface 141. The interface 141 may comprise an RFID reader (e.g., a near field reader antenna) able to recognize an access key that includes a RFID tag placed next to the interface 141. In other embodiments, the interface 141 may comprise a magnetic card reader, a fingerprint scanner, a retina scanner, a voice detector with a microphone, a key pad for entering a code, and other similar device for detecting a unique code, signature, pattern, and the like. The key-switch 140 may be activated by a user (e.g., an employee) with a uniquely identifiable access key (e.g., that includes an RFID tag) by placing the access key in proximity to the interface 141. The key-switch 140 may be operable to then send a signal to the controller 110 including the identifying information provided on the RFID tag of the access key. The key-switch 140 may then receive a return signal from the controller 110 with information as to whether the access key is authorized to access the service entrance, and display such information to the user via an indicator 142. The indicator 142 may comprise an LCD display with alphanumeric symbols, and a beeping sound. The key-switch 140 may be in wired (see FIG. 3) or wireless (see FIG. 2) electronic communication with the controller 110, and may receive power via a wire leading to the controller 110, or via a battery, the battery comprising a commercially available battery for electronic devices.) ([Col. 12] In some embodiments, the alarm system may also include cameras and/or audio transmitters placed at the exterior of the service entrances to allow for visual and/or audible identification of the persons requesting entry through the service entrance. The cameras and/or audio transmitters may be in electronic communication with the controller allowing the controller to display or emit the data provided from the cameras and/or audio transmitter to the display of the user interface and/or to one or more mobile computing devices (e.g., a smart phone) or other communications or computing devices belonging to management or other authorized personnel (e.g., a desktop computer).); c) a first set of one or more covert cameras proximal to the access control system [Fig. 2], wherein the one or more cameras are configured to capture video data of a user interacting with the user interface ([Col. 10] As mentioned above, the alarm system may include at least one camera to record activity of employees and others around the controller housing and/or the service entrance(s). A camera may be mounted on or near the controller housing such that it is pointed outward from the controller housing to capture images or video of anyone using an access key at the controller housing or attempting to access or tamper with the controller housing. Additionally, cameras may be mounted at or near each service entrance (e.g., on a wall or ceiling) and may record images or video of the area around the service entrance. Each camera may be in wired or wireless electronic communication with the controller, and may receive power via a wired connection to the controller, or a wired connection to the power system of the premises, or via one or more batteries. In some embodiments, the at least one camera may be operable to continuously record video or capture still images at regular pre-determined intervals of the area around the service entrance.); d) a second set of one or more covert cameras ([Col. 12] In some embodiments, the alarm system may also include cameras and/or audio transmitters placed at the exterior of the service entrances to allow for visual and/or audible identification of the persons requesting entry through the service entrance. The cameras and/or audio transmitters may be in electronic communication with the controller allowing the controller to display or emit the data provided from the cameras and/or audio transmitter to the display of the user interface and/or to one or more mobile computing devices (e.g., a smart phone) or other communications or computing devices belonging to management or other authorized personnel (e.g., a desktop computer).); e) a video management system communicatively coupled with the access control system and the first and second set of one or more cameras ([Col. 3] All peripheral devices (e.g., key switches, cameras, sensors, etc.) may be connected to the controller by one or more communication buses.), wherein the video management system is configured to activate and deactivate the first and second set of one or more cameras ([Col. 3] The controller may also be operable to activate camera(s) to start recording video of the service entrance or other areas (e.g., the controller housing) after the key-switch is activated, a deactivation period expires, or the door is opened without activating the key-switch. [Col. 9] If the Hall effect sensor(s) detect a magnetic tamper event, a signal may be sent by the Hall effect sensor(s) to the controller indicating a tampering event, and the controller may then log the date and time of the event, activate a camera monitoring the service door, and/or activate the annunciator to emit an audible alarm. [Col. 10-11] In other embodiments, the at least one camera may record video or still images of the area around the service entrance only after receiving an activation signal from the controller. The controller may send such signal upon the use of an access key at a key-switch, the housing door being opened or tampered with, an authorized or unauthorized use of a service entrance, tampering with the service entrance breach sensors, and other possible events. In some embodiments, upon receiving a signal from the controller to begin recording, the at least one camera may capture images or record video for a preset time period (e.g., 30 seconds), the preset time period being a system setting which may be lengthened or shortened via the user interface at the controller, or via the mobile computing device belonging to management personnel. In other embodiments, the one or more cameras may capture images or record video upon receiving an activation signal from the controller and continue to record until the triggering event has concluded. For example, in the case of a deactivation period for a service entrance, the controller may activate a camera associated with the service entrance at the time an access key is used to deactivate the alarm and open the service entrance, and the camera may continue to capture images and record until the service entrance is closed. As a further example, in the case of a person accessing the controller housing, the controller may activate a camera mounted on or near the controller housing at the time an access key is used to access the controller housing, and the camera may continue to capture images and record until the controller housing is closed.); f) an alarm system communicatively coupled with the access control system, wherein the alarm system is configured to: detect activity in or near the safe, detect opening and closing of the safe, and generate alarm output data including said activity and said opening and closing ([Col. 2] providing sensors for detecting tampering with the hardware of the system (e.g., tampering with breach sensors); sounding alarms when the rules of the alarm system are violated; sending alerts to management and other authorized personnel when the rules of the alarm system are violated. The alarm system provides the ability to both prevent unauthorized use of service entrances and monitor authorized use of the service entrances in order to track and deter any pilferage or other unauthorized behavior. In the case of unauthorized use of a service entrance, the alarm system activates an alarm annunciator immediately upon the opening of a service entrance without first using an authorized access key at the appropriate key-switch, and a camera associated with the service entrance is also activated to document the use of the service entrance. [Col. 3-4] The controller may also be operable to provide output data to a display screen for a user interface, such as information regarding the time remaining in a deactivation period after the key-switch is activated; activate camera(s) to start recording video of the service entrance or other areas (e.g., the controller housing) after the key-switch is activated, a deactivation period expires, or the door is opened without activating the key-switch; send an electronic signal to the audible alarm to emit an alarm chirp; and send alerts to the mobile computing devices associated with the alarm system (e.g., smart phones for management personnel) regarding various events, such as use of an access key swiped or otherwise used at a key-switch, an event of a service entrance being opened without authorization, expiration of the deactivation period without the service entrance returning to the closed position, opening of or tampering with the controller housing, and power failures or other interruptions of the function of the alarm system. In the event of an alert sent to a mobile computing device, the alert may include multiple data types, including the identification of an access key used in an event and the person associated with the access key, the time and date of each such event, image or video data recorded during the event, which service door(s) or other items were affected by the event, and the operational status of the alarm system after the event (e.g., whether the various system sensors are operable, the battery condition of the system, etc.). [Col. 10] In other embodiments, the at least one camera may record video or still images of the area around the service entrance only after receiving an activation signal from the controller. The controller may send such signal upon the use of an access key at a key-switch, the housing door being opened or tampered with, an authorized or unauthorized use of a service entrance, tampering with the service entrance breach sensors, and other possible events.); g) a network connection device that communicatively couples the access control system, video management system and alarm system with the Internet ([Col. 12] In some embodiments, the controller may be connected to the internet via a modem on the premises. The controller may be in wired communication with the modem via an ethernet cable, or the like, or the controller may comprise a wireless connection to the modem. The wireless connection may comprise at least one of a WiFi connection, Bluetooth connection, or other similar wireless connection. In other embodiments, the alarm system may comprise a wireless communication device operable to independently connect to the internet or a cellular communication platform. The wireless communication device may comprise a commercially available internet connection or cellular connection device. The wireless communication device may be in electronic communication with the controller and be operable to transmit output data via cellular network, over the internet, or through other electronic communication channels to one or more mobile computing devices and/or desktop computers having a software application thereon operable to receive output data from the controller.); h) an exterior computing system communicatively coupled with the access control system, the alarm system and the video management system via a network connection device that communicatively couples the exterior computing system to the Internet ([Col. 12] In some embodiments, the controller may be connected to the internet via a modem on the premises. The controller may be in wired communication with the modem via an ethernet cable, or the like, or the controller may comprise a wireless connection to the modem. The wireless connection may comprise at least one of a WiFi connection, Bluetooth connection, or other similar wireless connection. In other embodiments, the alarm system may comprise a wireless communication device operable to independently connect to the internet or a cellular communication platform. The wireless communication device may comprise a commercially available internet connection or cellular connection device. The wireless communication device may be in electronic communication with the controller and be operable to transmit output data via cellular network, over the internet, or through other electronic communication channels to one or more mobile computing devices and/or desktop computers having a software application thereon operable to receive output data from the controller.), wherein the exterior computing system is located remotely from the safe ([Col. 12] one or more mobile computing devices and/or desktop computers), and wherein the exterior computing system is configured to: store the audit data, alarm output data and video data; allow users to interface with the audit data, alarm output data and video data ([Col. 12-13] In some embodiments, the alarm system of the present invention be operable to transfer and store data on one or more off-sight computers for retaining data collected regarding use of the service entrances, such as access key use data and correlated date, time, and video data. Authorized users may access the output data through the software application after an authentication procedure has been performed (e.g., user can enter an assigned username and password recognized by the controller). The output data may include information regarding at least one of the key identification, time and date, and image data associated with any authorized access of a service door; the time and date, and image data associated with any unauthorized use of the service door; the key identification, time and date, and image data associated with any access to the controller housing; the time and date, and image data associated with any alteration of the settings of the controller and the particular and altered setting, and the time and date, and image data associated with any tampering with the housing door.); ([Col. 12] The cameras and/or audio transmitters may be in electronic communication with the controller allowing the controller to display or emit the data provided from the cameras and/or audio transmitter to the display of the user interface and/or to one or more mobile computing devices (e.g., a smart phone) or other communications or computing devices belonging to management or other authorized personnel (e.g., a desktop computer). In some embodiments, the alarm system of the present invention be operable to transfer and store data on one or more off-sight computers for retaining data collected regarding use of the service entrances, such as access key use data and correlated date, time, and video data.).
Hamm discloses a security system for preventing unlawful diversion of goods and/ or services ([Abstract] A system and method to enhance vault security and management.) comprising: a) a safe for goods ([Fig. 1A] Vault 102); b) an access control system coupled to the safe ([0022] An access computer 202 acts as a nerve center for controlling access to the vault. In one embodiment, a user 200 is required to login to access computer 202 to be electronically verified as authorized to access a resource within the vault.), wherein the access control system comprises: 1) a user interface that employs multi-factor authentication ([0024] In some embodiments, a user 200 is required to swipe an identification card (ID) such as a driver's license through card reader 206. Card reader 206 may capture information from both the magnetic strip on the back of the ID as well as (1) the user's signature and (2) the photographic image on the ID. The image captured by camera 210 during the login process may then be compared to archived images as well as the image captured from the ID.) and 2) an electronic lock for locking the safe ([0018] The vault 102 is equipped with a day gate 112 that is locked during the day to control access to the vault 102.), and 3) a processor configured ([[0033 and Fig. 5] If no unauthorized access is detected while the user is in the vault, the user's image leaving the vault is captured at block 526 and the day gate is relocked at 528.) and deactivate the lock ([0025] access computer 202 may then unlock the day gate to permit access [0032 and Fig. 5] The day gate is unlocked from the access computer at block 516.) and to capture audit data when a user interacts with the user interface; c) a first set of one or more covert cameras proximal to the access control system, wherein the one or more cameras are configured to capture video data of a user interacting with the user interface ([0023] A camera 210 associated with access computer 202 captures an image of user 200 as part of the login process. [0032 and Fig. 5] At block 506, a camera captures a current image of a user. This may be done as part of the process for logging into an access computer.); d) a second set of one or more covert cameras located in an interior of the safe, wherein the one or more cameras are configured to capture video data of a user interacting with the interior of the safe ([0018] Outwardly facing camera 122 may be mounted within vault 102 to image users entering or leaving the vault 102. In one embodiment, sensors 120 are positioned to activate camera 122 when a user enters or leaves vault 102. In some embodiments, sensors 120 may include a photo interrupter or similar mechanism to signal when a user passes through the vault entrance.); e) a video management system communicatively coupled with the access control system and the first and second set of one or more cameras, wherein the video management system is configured to activate ([0018] In one embodiment, sensors 120 are positioned to activate camera 122 when a user enters or leaves vault 102. In some embodiments, sensors 120 may include a photo interrupter or similar mechanism to signal when a user passes through the vault entrance. [0025] The access computer may also enable outward looking camera 122.); f) an alarm system communicatively coupled with the access control system, wherein the alarm system is configured to: detect activity in or near the safe, ([0024] In some embodiments, a user 200 is required to swipe an identification card (ID) such as a driver's license through card reader 206. Card reader 206 may capture information from both the magnetic strip on the back of the ID as well as (1) the user's signature and (2) the photographic image on the ID. The image captured by camera 210 during the login process may then be compared to archived images as well as the image captured from the ID. If the comparison of any of the images fails, an alert may be signaled to bank personnel. Additionally, an electronic signature tablet 212 may be associated with access computer 202. In this manner, the signature of the user may be captured electronically and compared with a prior signature and/or the signature captured from the ID. Again, signature mismatches may be used to trigger an alert.) 
Barry discloses an access control system coupled to the safe, wherein the access control system comprises: 1) a user interface that employs multi-factor authentication ([Abstract] a device, system, and method for multi-factor multi-biometric access control that authenticate a user based on at least one of what the user knows, what the user possesses and what unique physical, biological and physiological or biometric traits the user has) and 2) an electronic lock for locking the safe ([0038] A locking mechanism 14 may secure door 13 to wall 10 when the door 13 is in a closed state, i.e., covering opening 12.), and 3) a processor configured to activate and deactivate the lock ([0039] For example, the device 20 may authenticate the identity of the person 15, something possessed by the person (16), and/or something known by the person. Accordingly, if device 20 approves access of person 15 through the door opening 12, then the device 20 can communicate with the locking mechanism 14 to unlock or otherwise enable passage of person 15 through door opening 12 along a path designated by the arrowed line B.).
Topiwala discloses wherein the exterior computing system is configured to: store the audit data ([0041] optional auxiliary data such as metadata), alarm output data ([0041] optional auxiliary data such as metadata) and video data ([0041] raw audio and/or video streams); allow users to interface with the audit data, alarm output data and video data; perform a formatting process to place the audit data, alarm output data and video data in a format that is compatible with third party software ([0041] The system according to the present invention ingests raw audio and/or video streams, whether analog or digital, together with optional auxiliary data such as metadata. The raw combination of audio/video/auxiliary data streams is compressed in real-time (or faster) using state-of-the-art audio and video codecs, plus optional coding of auxiliary data, wherein the compressed data is packaged in real-time (or faster) into a common format for wide platform playback.), and interface with third party software to provide access to the audit data, alarm output data and video data that was formatted ([0041] The data is delivered in real-time (or faster) to an external system such as a computer via common data transport protocols such as USB or Ethernet); and i) a database communicatively coupled with the exterior computing system, the database configured for storing the audit data, alarm output data and video data ([0042] The system according to the present invention optionally streams the compressed formatted data to a third apparatus such as a PC, using common network transport protocols such as TCP/IP or RTP/RTCP over UDP, and provides a simple graphical user interface for convenient apparatus parameter selection, and it provides an ability to receive, decode, and display the received, compressed signal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barr with capturing an image of the user during the login process and the multiple authentications as taught by Hamm in order to use the image for authentication of the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barr and Hamm’s known use of capturing multiple images/data for the authentication of the user with the use of multi-factor authentication for the user to gain entry (door unlocked) to the space as taught by Barry. The motivation behind this modification would have been to sustain highest levels of technical performance, security and convenience by using multi-factor authentication [See Barry]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barr, Hamm, and Barry with the formatting of the audio/video/auxiliary data streams into a common format for wide platform playback and the streaming of the compressed format to an external system for playback as taught by Topiwala. The motivation behind this modification would have the integration of the elements of digitizing, state-of-the art coding, and interfaces in a novel form factor that permits considerable ease of use [See Topiwala, 0002]. 

In regards to claim 3, the limitations of claim 1 have been addressed. Barr discloses wherein the user interface further includes a keypad ([Col. 23] The key-switch 140 may comprise an interface 141. In other embodiments, the interface 141 may comprise a key pad for entering a code.).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barr in view of Hamm in further view of Barry in even further view of Topiwala in even further view of Borodulin [US 2007/0267489 A1].
In regards to claim 4, the limitations of claim 3 have been addressed. Barr discloses wherein the electronic lock comprises one or more bolts that secure a door ([Col. 5] deadbolt engagement or other locking mechanisms being engaged to prevent breach of the access entrance), 
Borodulin discloses wherein the electronic lock comprises one or more bolts that secure a door ([0025] An electro-mechanical lock 22 (FIG. 1) suitable for the invention may be any known door lock having a deadbolt 24 moveable between the lock-closed and lock-opened positions, e.g., by means of a solenoid, such as the one shown in FIG. 1 and designated by reference numeral 26.), wherein the bolts are electronically activated and deactivated ([0028] When the pre-coded card is placed into the position of interaction with the electronic lock-control unit 28 by approaching it close to the unit 28 without contact with the door panel or by applying the card 30 onto the outer surface 48 of the door panel in alignment with the unit 28, the antenna 58 of the pre-coded card 30 begins to receive, in a manner known in the art, electromagnetic waves from the electronic lock-control unit 28 through the unit antenna 72.).


In regards to claim 5, the limitations of claim 4 have been addressed. Barr fails to explicitly disclose wherein the first set of one or more cameras are located adjacent to the user interface.
Hamm discloses wherein the first set of one or more cameras are located adjacent to the user interface ([Fig. 2] camera 210 is located next to the access computer 202 on top of the display 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barr with the location of the camera as taught by Hamm in order to capture an image of the user during the login process.

In regards to claim 6, the limitations of claim 5 have been addressed. Barr fails to explicitly disclose wherein the second set of one or more cameras are located in the interior of the safe.
Hamm discloses wherein the second set of one or more cameras are located in the interior of the safe ([0018] Outwardly facing camera 122 may be mounted within vault 102 to image users entering or leaving the vault 102. In one embodiment, sensors 120 are positioned to activate camera 122 when a user enters or leaves vault 102. In some embodiments, sensors 120 may include a photo interrupter or similar mechanism to signal when a user passes through the vault entrance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barr with the use of cameras within the vault as taught by Hamm in order to improve the security of the area.

In regards to claim 7, the limitations of claim 6 have been addressed. Barr discloses wherein the video management system is communicatively coupled with the access control system and the first and second set of one or more cameras via wired connections ([Col. 10] Each camera may be in wired or wireless electronic communication with the controller, and may receive power via a wired connection to the controller, or a wired connection to the power system of the premises, or via one or more batteries.).

In regards to claim 8, the limitations of claim 7 have been addressed. Barr discloses wherein audit data includes a timestamp, a user identification, a time of engagement, a pointer to corresponding video data and a credentials entered by the user ([Col. 2] logging and correlating data regarding the use of the access keys and images/video taken with the dates and times, and the identities of the access key holders and their access credentials to deter any misuse of the alarm system).
Hamm discloses wherein audit data includes a timestamp, a user identification ([0024] Card reader 206 may capture information from both the magnetic strip on the back of the ID as well as (1) the user's signature and (2) the photographic image on the ID.), a time of engagement, a pointer to corresponding video data ([0024] The image captured by camera 210 during the login process may then be compared to archived images as well as the image captured from the ID.) and a credentials entered by the user ([0032] At block 520, an image of an authorized user entering the vault is captured, time-stamped and archived for later reference and/or comparison.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barr with archiving of the data as taught by Hamm in order to create a better system of vault management.

In regards to claim 9, the limitations of claim 8 have been addressed. Barr discloses wherein exterior computing system is communicatively coupled with the access control system and the video management system via wired connections ([Col. 7] The one or more key-switches may be in wired or wireless electronic communication with the controller, and may receive power via a wire to the controller, or via a battery, the battery comprising a commercially available battery for electronic devices. [Col. 10] Each camera may be in wired or wireless electronic communication with the controller, and may receive power via a wired connection to the controller, or a wired connection to the power system of the premises, or via one or more batteries.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barr in view of Hamm in further view of Barry in even further view of Topiwala in even further view of Borodulin in even further view of Giobbi et al. (Hereafter, “Giobbi”) [US 2008/0150678 A1].
In regards to claim 10, the limitations of claim 9 have been addressed. Barr fails to explicitly disclose wherein the audit data and video data stored in the database is encrypted.
Hamm discloses wherein the audit data and video data stored in the database ([Fig. 5 and 0032] At block 520, an image of an authorized user entering the vault is captured, time-stamped and archived for later reference and/or comparison.) 
Giobbi discloses wherein the audit data and video data stored in the database is encrypted ([0067] The RDC 304 provides the two-way wireless interface between the Reader 108 and the PDK 102. Generally, the RDC 304 wirelessly receives data from the PDK 102 in an encrypted format and decodes the encrypted data for processing by the processor 306.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barr with the teachings of Hamm and with the encryption of the data for storage as taught by Giobbi in order to use the image for authentication of the user and to minimize the possibility of eavesdropping or other fraudulent activity.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barr in view of Hamm in further view of Barry in even further view of Topiwala in even further view of Wangler [US 2007/0273675 A1].
Claim 11 is substantially the same as claim 1 and is thus rejected for reasons similar to those in rejecting claim 1.  Furthermore regarding claim 1, Barr fails to explicitly disclose that the c) a first set of one or more covert cameras proximal to the access control system; d) a second set of one or more covert cameras located in an interior of the secure enclosure. ([0071] Where the system is to be used for security, the camera may be hidden in the frame of the display panel, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barr, Hamm, and Barry with the use of hidden cameras as taught by Wangler in order to improve security of the system.

Claim 13 is substantially the same as claim 3 and is thus rejected for reasons similar to those in rejecting claim 3.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barr in view of Hamm in further view of Barry in even further view of Topiwala in even further view of Wangler in even further view of Borodulin.
Claim 14 is substantially the same as claim 4 and is thus rejected for reasons similar to those in rejecting claim 4.

Claim 15 is substantially the same as claim 5 and is thus rejected for reasons similar to those in rejecting claim 5.

Claim 16 is substantially the same as claim 6 and is thus rejected for reasons similar to those in rejecting claim 6.

Claim 17 is substantially the same as claim 7 and is thus rejected for reasons similar to those in rejecting claim 7.

Claim 18 is substantially the same as claim 8 and is thus rejected for reasons similar to those in rejecting claim 8.

Claim 19 is substantially the same as claim 9 and is thus rejected for reasons similar to those in rejecting claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barr in view of Hamm in further view of Barry in even further view of Topiwala in even further view of Wangler in even further view of Borodulin in even further view of Giobbi.
Claim 20 is substantially the same as claim 10 and is thus rejected for reasons similar to those in rejecting claim 10.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482